DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on August 28, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing 
Appropriated correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 – 5 are rejected under 35 U.S.C. 103 as being obvious over Boyd et al. (US 10,714,887) in view of Patel et al. (US 5,923,695, applicant submitted in the IDS filed on August 28, 2020).
The applied reference has a common Assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 


    PNG
    media_image1.png
    309
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    240
    302
    media_image2.png
    Greyscale


Regarding claim 1, Boyd disclose a system comprising: 

a heat-generating component (see Figure 1 Character 122, and Figure 12, Character 1210, the reference called “gain element”, Column 5, Lines 31 – 35 and Column 20, Line 51) of the plurality of components forming the optical path.
Boyd the claimed invention except for a first rigid structure configured to hold a first portion of the plurality of components in relative position to form a first portion of the optical path that includes all reflection of the optical path.  Boyd don’t clearly disclose a structure to hold the plurality of components.  However, Boyd in column 20, lines 36 – 39 disclose can be used a structure to holding the resonator.  The examiner takes Official Notice of the fact that it was known in the art to use the rigid structure to hold the plurality of components.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the rigid structure as to the device of Boyd, in order to prevent any movement or vibration move in the plurality of components.


    PNG
    media_image3.png
    251
    256
    media_image3.png
    Greyscale


Boyd discloses the claimed invention except for a heatsink supporting a heat-generating component of the plurality of components forming the optical path.   Boyd don’t clearly disclose a heat sink.  However, Boyd demonstrates in Figure 4, Characters 400 (gain medium) and Q4  (cooling thermal fluxes) and column 11, lines 31 – 38, that Q4 can enable a heat sink.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known heat sink to the device of Boyd, in order to absorbed or dissipated heat.
Boyd discloses the claimed invention except for at least one flexible support connecting the first rigid structure to the second rigid structure in relative position to the heat-generating component to form the optical path through the heat-generating component.  Boyd don’t clearly disclose a flexing support.  However, Boyd in column 18, lines 17 – 22 disclose a flexible platform.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the flexible platform to the device of Boyd, in order to resiliently yield in the presence of 


    PNG
    media_image4.png
    256
    317
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    337
    250
    media_image5.png
    Greyscale



Boyd discloses the claimed invention except for a second rigid structure including a heatsink supporting a heat-generating component of the plurality of components forming the optical path.   Patel  teaches a mount block (see Figures 1 and 4, Character 10). The examiner takes Official Notice of the fact that it was known in the art to use the rigid structure to support an area of the device.  However, it is well known in the art to apply the mount block as discloses by Patel in (see Figure 1 and 4 and column 2, lines 48 – 49).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known mount block as suggested by Patel to the device of Boyd, in order to provide 

Regarding claim 3, Boyd and Patel, Boyd disclose the at least one flexible support (see claim 1 rejection) and the second rigid structure (see claim 1 rejection) are further configured to maintain the optical path of the optical ring cavity (see Figure 1, Character 120 and Figure 12). 
Boyd and Patel discloses the claimed invention except for the heat-generating component generates two different heat outputs caused by two different levels of power delivered to the heat-generating component. The examiner takes Official Notice of the fact that it was known in the art to use the heat-generating component generates two different heat outputs caused by two different levels of power delivered to the heat-generating component. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the heat-generating component generates two different heat outputs to the device of Boyd and Patel, because when the pumping levels for the gain medium are different, this results in at least two different power levels.  

Regarding claim 4, Boyd and Patel, Boyd disclose a primary optical plane (see Figure 1, Character 100 and Figure 12, Character 1222, column 4, line 64 and column 20, lines 62 – 63  of the optical ring cavity (see Figure 1, Character 120) including at least two consecutive legs of the optical path (see Figure 1 and Figure 12) positioned such that the heat-generating component (see Figure 1, Character 122 and Figure 12, Character 
Boyd discloses the claimed invention except for the at least one flexible support is further configured to hold the first rigid structure.  Boyd don’t clearly disclose a flexing support.  However, Boyd in column 18, lines 17 – 22 disclose a flexible platform.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the flexible platform to the device of Boyd, in order to resiliently yield in the presence of thermally induced strain, also while retaining sufficient stiffness against foreseeable shock and vibration.

Regarding claim 5, Boyd and Patel, Boyd disclose that the heatsink (see claim 1 rejection) receives heat generated from the heat-generating component (see Figure 1, Character 122 and Figure 12, Character 1210) within a primary optical plane (see Figure 1, Character 100 and Figure 12, Character 1222) of the optical ring cavity (see Figure 1, Character 120 and Figure 12) including at least two consecutive legs of the optical path (see Figure 1 and Figure 12). 
Boyd discloses the claimed invention except for at least one flexible support is further configured to hold the heatsink.  Boyd don’t clearly disclose a flexing support.  However, Boyd in column 18, lines 17 – 22 disclose a flexible platform.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the flexible platform to the device of Boyd, in order to 

Claims 2 is rejected under 35 U.S.C. 103 as being obvious over Boyd et al. (US 10,714,887) in view of Patel et al. (US 5,923,695, applicant submitted in the IDS filed on August 28, 2020), further in view of Veitch (US 2008/0291949).


    PNG
    media_image6.png
    231
    231
    media_image6.png
    Greyscale


Regarding claim 2, Boyd and Patel, Boyd discloses a heat-generating component (see Figure 1 Character 122, and Figure 12, Character 1210, the reference called “gain element”, Column 5, Lines 31 – 35 and Column 20, Line 51)
Boyd and Patel discloses the claimed invention except for the heat-generating component includes an anti-reflective coating on a surface of the heat-generating component.   Veitch  teaches an anti-reflective coating (see Figure 4, Character 15 and 16) on a surface of the laser (see Figure 4, Character 14)  However, it is well known in the art to apply the anti-reflecting coating as discloses by Veitch in (see Figure 4 and paragraph [0066]).  Therefore, it would have been obvious to a person having ordinary 


Claims 6 is rejected under 35 U.S.C. 103 as being obvious over Boyd et al. (US 10,714,887) in view of Patel et al. (US 5,923,695, applicant submitted in the IDS filed on August 28, 2020), further in view of Applicant admitted prior art, herein referred to as AAPA (see Figure 1 and paragraphs [006 and 018 - 022] of the specification as the AAPA and there is no indication that this is from the same inventor).


    PNG
    media_image7.png
    253
    331
    media_image7.png
    Greyscale

Regarding claim 6, Boyd and Patel, Boyd disclose the heatsink (see claim 1 rejection) is further configured to spread heat received from the heat heat-generating component (see Figure 1, Character 122 and claim 1 rejection) and primary optical plane (see Figure 1, Character 100) of the optical ring cavity (see Figure 1, Character 120) including at least two consecutive legs of the optical path (see Figure 1)Serial No. 16/886.750Third Preliminary Amendment.
Boyd and Patel discloses the claimed invention except for a baseplate reference plane that is orthogonal to a primary optical plane of the optical ring cavity including at least two consecutive legs of the optical path.   AAPA  teaches a baseplate (see Figure 1)  reference plane that is orthogonal to a primary optical plane (see Figure 1, Character 124) of the optical ring cavity (see Figure 1, Character 100) including at least two consecutive legs of the optical path (see Figure 1).  However, it is well known in the art to apply the baseplate as discloses by AAPA in (paragraphs [006 and 018 - 022]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known baseplate as suggested by AAPA to the device of Boyd and Patel, could be used in order to forms a backplane for fixing resonator components forming a primary optical plane that is parallel to the baseplate reference plane.  The  baseplate that is adapted to spread heat and thermal expansion parallel with the primary cavity plane, such as within a monolithic baseplate. This spreading of heat, including differentials in heating and resulting thermal expansion, affects the relative positions of the bulk components elements of the optical cavity and can degrade cavity performance. Based on this differential heating of the baseplate, the separate points of contact for each of the bulk 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        



/TOD T VAN ROY/Primary Examiner, Art Unit 2828